                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                             SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
   Plarntiff,

                                                          NO. 6:19-CR-041-12-H

RUBEN GAITAN (12),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE UMTED STATES MAGISTRATE JI]DGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been flled within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636@X1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

       Sentence wi1lbe imposed in accordance with the Court's scheduling order.

       SO ORDERED.

        oateatprt   Z   ,zozo.


                                                   WESLEYHENDzuX
                                                   D STATES DISTRICT JUDGE
